Dear Mr. Marceaux:
You requested an Attorney General's opinion regarding the State Licensing Board of Contractors' ("Board") 50th Anniversary. You indicate that the Board will celebrate its 50th
Anniversary in May or June of this year. The Board wants to spend up to $50,000 of its funds to celebrate the Anniversary. The expenditures would be for logistics, food and refreshments, promotion, and publicity costs for the event.
We direct your attention to La. Const. Art. VII, Sec. 14, which prohibits the state and its political subdivisions from donating public funds ". . . to or for any person, association or corporation, public or private." This office has historically opined that the payment of, or reimbursement for, meals and/or foods served in conjunction with parties and other types of celebratory functions, from public funds, is improper under Article VII, Section 14. Attorney General Opinion Nos. 94-115, 91-589A, 77-1494 and 76-1680.
You indicate that the Board's budget is self-funded from licensing fees, and the celebration would not involve the expenditure of any State General Fund monies. Although the Board receives no appropriations from the legislature, the funds that it generates through licenses and fees are nevertheless public funds. State Licensing Board of Contractors v. State CivilService Commission, 110 So2d 847 (1st Cir. 1959), affirmed,123 So2d 76 (La. 1960). Therefore, the use of the Board's funds to finance this celebration would violate Article VII, Section 14 of the 1974 Louisiana Constitution.
We point out that pursuant to La. R.S. 37:2153, the Board has the authority to "Publish and distribute materials containing such information as it deems proper to further the accomplishment of the purpose of [Title 37, Chapter 24]." The Board may use its funds to publish and distribute materials informing the public about the requirements of the Louisianan Contractor Licensing Laws, informing the public about protection from unscrupulous contractors, and to raise citizen awareness of the ongoing scams and frauds being conducted in the aftermath of Hurricanes Katrina and Rita. *Page 2 
Trusting this adequately responds to your request, we remain
  Yours very truly,
  CHARLES C. FOTI, JR.
  ATTORNEY GENERAL
  BY: _______________________
  KENNETH L. ROCHE, III
  Assistant Attorney General